Russell, J.
1. There was no error in overruling the demurrer, nor in refusing a new trial. One who seeks to recover for the negligence of another is not required to negative contributory negligence on his part.
2. So far as the requests for instructions to the jury were pertinent and proper statements of the law, they were clearly covered by the general charge. The judge did not err in his charge to the jury upon the subject of accident. Where there is culpable negligence, the result can not be legally an accident. It was not error to instruct the jury that a pure accident must be “unmixed with the want of ordinary care by either party.”
3. The opinion of a non-expert witness as to the speed of an automobile when he saw the machine in motion is admissible for the purpose of determining the rapidity at which it was running. The comparative value of opinion evidence of expert and non-expert witnesses is for the jury.
4. The newly discovered testimony was cumulative and impeaching.

Judgment affirmed.